                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                        ) Case No. 1:19-cr-00152
                                                  )
  v.                                              ) District Judge Travis R. McDonough
                                                  )
  TYLER MCCRARY                                   ) Magistrate Judge Christopher H. Steger

                                               ORDER

          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 34) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

 to Count One of the one count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the one count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by an

 unlawful user of a controlled substance in violation of 18 U.S.C. § 922(g)(3); and (4) order that

 Defendant remain out of custody subject to the Order Setting Conditions of Release (Doc. 15)

 pending sentencing or further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 34) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not guilty plea to Count One of the one count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the one count Indictment is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of possession of a firearm by an unlawful user of

          a controlled substance in violation of 18 U.S.C. § 922(g)(3); and




Case 1:19-cr-00152-TRM-CHS Document 38 Filed 09/08/20 Page 1 of 2 PageID #: 211
    4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

       Release (Doc. 15) pending further order of this Court or sentencing in this matter which is

       scheduled to take place before the undersigned on December 18, 2020, at 2:00 p.m.

    SO ORDERED.


                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 1:19-cr-00152-TRM-CHS Document 38 Filed 09/08/20 Page 2 of 2 PageID #: 212
